The 5th ground of the amended motion for a new trial complains that the court allowed certain testimony over proper and timely objection. The question, the answer, the statement of counsel and the ruling of the court appear in said ground as follows: "Q. Along in November of last year did you find any liquor there at Flynn's? A. Yes, sir, right out back of his house, one pint. Movants objected to this testimony upon the ground that it was immaterial, irrelevant, and prejudicial to movants, it having alleged to have occurred subsequent to the return of the indictments upon which movants were on trial for. The Court: I overrule the objection, with this statement — it having occurred subsequent to the return of this indictment. Mr. Vandiviere: It was subsequent to this indictment, but this is purely in rebuttal of the defendant's statement that he had never had any liquor down at his place. The Court: If it occurred subsequent to this indictment no conviction of the defendant could be had based upon this testimony." The court in its charge, specifically instructed the jury to this effect.
The indictment was filed July 23, 1947. It charged the defendants with having, controlling, and possessing non-tax-paid liquor on June 14, 1947. The November referred to in the testimony was November, 1947, or several months subsequent to both the filing of the indictment and the date upon which the indictment alleged the offense occurred. It further appears that the solicitor-general offered the evidence in rebuttal of the statement of the defendant, Harlie Flynn, who in his statement said that *Page 804 
"They have searched time and again down there and never found anything at all."
I think that the evidence is admissible against the defendant. Harlie Flynn, only for the purpose of rebutting his statement. It is not inadmissible because it is a transaction that occurred subsequent to the indictment. (See cases cited in division 3 of the decision herein.) It matters not whether the other transactions occur before or after indictment if otherwise admissible. The general rule is, of course, that such evidence is not admissible. It is never admissible except in cases where the defendant has himself put his character in issue, where its chief or only probative value consists in showing that the defendant is, by reason of his bad character (demonstrated through a criminal career), more likely to have committed the crime than he otherwise would have been. To admit such evidence, it must have relevancy and probative value from some other point of view. SeeLee v. State, 8 Ga. App. 413 (69 S.E. 310). Except for the fact that this evidence tends to rebut the statement of the defendant, Harlie Flynn, I think it too remote, isolated, and unconnected with the crime charged in the indictment to be admissible.
I think that it was erroneously admitted against the other two defendants. However, the statement made by the solicitor-general to the effect that it was being offered only in rebuttal of the statement of Harlie Flynn, and the ruling of the court then made and later reiterated in his charge to the effect that no conviction could be based upon this testimony, rendered this error harmless. It affirmatively appears that this evidence had no connection with the other two defendants.
I therefore concur in all that is said in the decision except headnote 2 and division 3 of the decision. In these I concur specially as herein outlined.